Citation Nr: 0517510	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  03-18 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder, 
claimed as the residual of herbicide exposure.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2002, which granted service connection for post-
traumatic stress disorder (PTSD), evaluated 30 percent 
disabling, and for bilateral hearing loss, evaluated 
noncompensably disabling, and denied service connection for 
tinnitus and a skin disorder.  In September 2003, the veteran 
appeared at a hearing held at the RO before the undersigned 
(i.e., Travel Board hearing), and provided testimony 
concerning the hearing loss and tinnitus issues.

With respect to the other two issues addressed in the June 
2002 rating decision, in his June 2003 substantive appeal, 
the veteran enquired as to the status of his claims for 
service connection for PTSD and a skin condition, stating 
that they had never been addressed.  The claim for service 
connection for PTSD was granted in the June 2002 rating 
decision, and a 30 percent rating assigned.  The veteran did 
not appeal that determination.  However, as will be discussed 
below, the Board finds that the veteran did submit a notice 
of disagreement with the June 2002 denial of the claim for 
service connection for a skin disorder, and he must be 
furnished a statement of the case.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

That issue, as well as the issue of a compensable rating for 
hearing loss, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDING OF FACT

Tinnitus had its onset during active service.  


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim. See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  To the extent necessary to reach a decision on the 
issue of service connection for tinnitus, the Board finds 
that the notice and duty to assist provisions of the law have 
been adequately satisfied, and that no harm resulted from any 
deficiencies in notification or development.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

The veteran contends that he suffers from tinnitus as a 
result of noise exposure during service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Service connection requires a current disability that is 
related to an injury or disease incurred in service.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

As to current disability, on an evaluation by Brooks Hearing 
Aid Center in February 2000, the veteran reported occasional 
tinnitus.  Bilateral periodic subjective tinnitus of unknown 
etiology was noted on a VA audiology examination in April 
2002.  Records from Premier Medical Ear, Nose, and Throat 
Center show that in July 2003, tinnitus was diagnosed.  
Although these records do not explicitly link the veteran's 
tinnitus to service, they do establish a current diagnosis of 
tinnitus.  

Service medical records do not show tinnitus during service.  
However, the veteran served in Vietnam, and, according to his 
DD Form 214, his occupational specialty was field artillery 
battery man.  At his hearing before the undersigned, the 
veteran testified that he began noticing tinnitus in service, 
in connection with noise exposure from artillery.  He said 
that he continued to notice tinnitus after he returned from 
Vietnam, and that the condition has persisted to the present 
time.  

The veteran, as a layman, is competent to testify as to his 
symptoms of ringing in the ears.  See Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  His occupational specialty as a 
field artillery battery man is consistent with his reported 
noise exposure, and the Board finds his testimony to be 
credible.  Moreover, his testimony that he experienced 
tinnitus since service is competent to establish continuity 
of symptomatology since service, since he is competent to 
testify that the ringing in his ears started coincident with 
the in-service noise exposure and has continued since then.  
See Savage v Gober, 10 Vet. App. 488, 495-98 (1997).  In 
addition, the veteran is service-connected for hearing loss 
based on in-service noise exposure.

When considered together with the current diagnosis of 
tinnitus, these factors serve to place the evidence in 
equipoise.  With application of the benefit-of-the-doubt 
rule, the Board finds that the veteran's current tinnitus, 
even though not diagnosed until after service, had its onset 
during his active duty.  38 C.F.R. § 3.303(d).  Accordingly, 
service connection is warranted.  38 U.S.C.A. § 5107(b); see 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is granted.


REMAND

With respect to the issue of entitlement to an initial 
compensable rating for bilateral hearing loss, the Board 
finds that additional development is required to satisfy the 
VA duty to assist the veteran in developing evidence 
pertinent to his claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  Specifically, he should be 
afforded an examination.  In this regard, the veteran does 
not feel that the April 2002 VA examination accurately 
portrayed his hearing loss, and a hearing test conducted at 
Premier Medical Ear, Nose, and Throat Center in July 2003 
resulted in findings different from those obtained on the VA 
examination in April 2002.  Thus, an examination to determine 
the veteran's current level of hearing impairment should be 
obtained.    

Regarding the skin condition claim, in a March 2003 
statement, the veteran referred to the June 2002 rating 
decision denying service connection for a skin condition, and 
said he wished to have that issue "reconsidered with new and 
material evidence."  In response, the RO reopened and denied 
the claim in a June 2003 rating decision.  However, the March 
2003 statement from the veteran was received within one year 
of the June 2002 rating decision, and clearly implied 
disagreement with the outcome of that decision.  See 
38 C.F.R. § 20.201 (2004).  In the absence of any attempt on 
the RO's part to clarify the veteran's intention at that 
time, the Board construes the March 2003 statement as a 
notice of disagreement with the June 2002 rating decision.  
In this regard, the veteran again raised the issue in his 
substantive appeal on the certified issues (asking why his 
skin condition claim had not been addressed).  Therefore, the 
veteran must be furnished a statement of the case addressing 
the issue, and he should also be advised that a timely 
substantive appeal (VA Form 9 or an equivalent writing) will 
be required for appellate review of the additional issue.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  The veteran should be scheduled for a 
VA audiologic examination to determined 
the severity of his service-connected 
bilateral hearing loss.  The claims folder 
should be provided to and reviewed by the 
examiner, and the examiner should comment 
on the significant of any discrepancies in 
findings between the current examination 
findings, and findings obtained on the VA 
examination of April 2002 and the Premier 
Audiology findings of July 2003 (e.g., 
deterioration in condition, different 
testing methods or equipment).  The 
findings that best reflect the veteran's 
hearing impairment should be reported.

2.  After assuring compliance with any 
further additional notice and duty to 
assist provisions of the law, the RO 
should review the claim for a compensable 
initial evaluation for bilateral hearing 
loss.  If the claim is denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case, 
and given an opportunity to respond, 
before the case is returned to the Board.

3.  The RO should provide the veteran and 
his representative with a statement of the 
case on the issue of service connection 
for a skin disorder, claimed secondary to 
herbicide exposure.  He should also be 
informed that a timely substantive appeal 
(VA Form 9 or an equivalent writing) will 
be required for appellate review of this  
additional issue.  If no appeal is filed, 
the issue should not be returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


